DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 18 May 2021. The references have been considered.

Claim Objections
Claim 27 is objected to because of the following informalities:  The preamble of this claim needs to be corrected to add the word claim before 26.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Referring to Claim 1, it is unclear when and how the codeword sequence is detected in order to detect a codeword? The only information claimed as being received is an alert frame that has timing information that has a timing relationship present, it is not claimed that the there is other information received that would contain a codeword sequence. That is not clear by the claim that the timing information would also contain the codeword sequence, it is only disclosed that the information indicates a timing relationship. Correction/Clarification is required. 
	All of the claims that were not explicitly addressed are dependent on Claim 1 and are therefore subject to the same 112 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 4, 6, 8-11, 13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations that are considered to be both mathematical and mental processes. Specifically, the claims contain limitations related to collecting, analyzing and processing of received information also, the claims contains limitations that are considered mathematical formulas, equations or calculations and are considered to be Mathematical Concepts and are considered to be abstract. The dependent claims contain further additional limitations that build upon the abstract ideas without significantly more. See the updated 101 guidance issued in October 2019, sections A and C. This judicial exception is not integrated into a practical application because the claims do not recite any limitation that links the process to anything other than a generic processor/computer and hardware elements. As the processor/computer is not claimed in independent Claim 1, it is assumed that this being used for the calculation and determining. It is assumed that the structure includes some sort of receiver that allows for the receiving of the radar alert, however, these are also considered to be well known additional elements and would not result in significantly more. Also, it is not clear if this is the cases as the information could just be a data packet received in memory and would not need a receiver. While Claim 11, contains modem and a processor that executes functions, it is still considered to be generic data processing as with claim 1 and therefore abstract. The processor and modem are recited in a generic and conventional/well-known manner and there would not be considered to be significantly more.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of generic/well known elements and general processors/computers for the mere implementation of an abstract idea on a computer does not qualify as significantly more. The claim is essentially directed to processing of received data to determine a parameter, and there is no special technical feature or algorithm resulting in more than an abstract idea. These are all well-known elements and are recited in a generic form. The MPEP teaches that the use of general computer/processor does not provide significantly more to the abstract idea.
	Also, on page 8 of the guidance, it is disclosed that a claim that requires a computer may still recite a mental process. This is also disclosed in section 2106.05 of the MPEP. As the only additional elements that are present in the claims are the units and processor/computer there is nothing in the claim that would make it not well-understood, routine and conventional. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself, as the Examiner that all claim elements are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology.

Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 16, the prior art of record does not disclose nor suggest it be an obvious modification wherein  transmitting a first codeword of the codeword sequence, using beamforming, in a direction of the first receiving device; transmitting the one or more pulses, using beamforming, in a plurality of directions; receiving feedback from the first receiving device responsive to the transmission of the one or more pulses; and determining a distance of an object to the wireless communication device based at least in part on the feedback received from the first receiving device; Referring to Claim 26, the prior art of record does not disclose nor suggest it be an obvious modification wherein transmit a first codeword of the codeword sequence, using beamforming, in a direction of the first receiving device; transmit the one or more pulses, using beamforming, in a plurality of directions; receive feedback from the first receiving device responsive to the transmission of the one or more pulses; and determine a distance of an object to the wireless communication device based at least in part on the feedback received from the first receiving device.
Claims 17-25 and 27-30 are dependent on Claims 16 and 26 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2, 3, 5, 7, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646